Title: To James Madison from Anthony Merry, 29 November 1806
From: Merry, Anthony
To: Madison, James



Alexandria Novr. 29, 1806.

Mr. Merry requests of Mr. Madison to accept, with his best Respects, his Acknowledgments for the Passport which he had the Honor to receive this Morning, and particularly for the obliging Expressions with which Mr. Madison has had the Goodness to accompany it.
He thinks it right to mention that, in Consequence of the unfavorable Weather, the Ship in which he is to proceed to England cannot now be ready to sail, at soonest, before Wednesday next, in case Mr. Madison should think proper to make any Addition to the Packets which Mr. Merry will have the Honor to convey to Mr. Monroe.
